Citation Nr: 1801432	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-30 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 1988 and from January 1991 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned at a November 2015 hearing.  A transcript of that hearing is of record.

An April 2017 rating decision granted service connection for duodenal ulcer and hypertrophic gastritis.  As that is a full grant of the benefit sought as to that matter, the claim for service connection for a gastrointestinal disability is no longer on appeal.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claim of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017). 

In a September 2017 statement, the Veteran, through his attorney, withdrew the appeal regarding the claim for entitlement to an increased rating for PTSD.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased rating for PTSD and the appeal of that issue is dismissed.


ORDER

The appeal for entitlement to an increased rating for PTSD is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


